Per Curiam.

Haines sued the appellees for money deposited.
Answer—
1. A denial.
2. Admitting that the money was left with Kent as an individual, averring that it was by him paid, to Ellsworth for plaintiff, and denying a deposit of said money, &c.
3. Admitting that the money was left with Kent, and averring that plaintiff was indebted to defendants, and that the money was applied on such indebtedness, &c.
Reply in denial.
Trial, verdict and judgment for the defendants.
There were several special findings upon points submitted to the jury.' The plaintiff moved that a judgment be rendered in his favor on those special findings, notwithstanding the general verdict. The motion was overruled. *511Those findings were, in substance, that no money was deposited. with the defendants, nor with Kent, but that it was left with Kent without directions as to its application; that no directions were given to pay it to Ellsworth, nor to apply it on any debt due Kent or Kent and Hitchens. The evidence shows that Kent was the agent of Ellsworth for the sale of certain lands and receipt of the price, &c. It also tends to show that Haines was indebted to Ellsioorth for lands purchased by another person, but which had passed into his hands, and through him into the hands of Kent; and that Kent, after the money was so left with him, had paid on that debt, to Ellsworth for Haines, a greater sum than the amount so placed with him. Questions are raised upon instructions given and refused as to the right of Kent to pay Ellsworth without positive instructions to that effect from Haines.
R. A. Chandler, for the appellant.
B. F. Gregory and I Harper, for the appellees.
Under these circustances we do not see any error in the rulings of the Court complained of by the appellant.
The judgment is affirmed with costs.